Per Curiam.
The relator levied, an assessment against the land of respondent for a public improvement which it refuses to pay, and the relator applies for a rule to- show cause why an alternative or peremptory writ of mandamus should not issue to cqmpel it to levy a tax for that purpose. The agreed facts show that when the respondent came into existence as a school district, the territory of the township of Maplewood and of the village of South Orange, were one municipality under the name of the township of South Orange, constituting a single school district. Subsequently South Orange was separated from the township under the name of village of South Orange, and the township changed its name to Maplewood, and under the law the village remained a part of the township school district, and since then the schools of the two municipalities have been under the management of the relator, and taxes levied under the school law for one district. The board of education refuses to pay because it claims that the property of school districts are exempt from the payment of an assessment for local improvements. The real question seems* to he whether an assessment for benefits is different in effect from taxes, it being the. law that school property is not taxable. We think that an assessment to raise money to- pay a public *76burden is not a tax within the meaning -of the statute relating to .taxation, but the trouble is there does not appear to be any statute establishing the power of a school district to- raise money for any such purpose. This writ, if allowed, will require the inclusion of the assessment in’ a tax levy, and we cannot find the authority. The district can only raise money for educational purposes and an assessment is not within such purpose as defined by law. If it is a lien on the property it can be enforced in another way than by mandamus. We think the rule to show cause should be denied, as the writ would require the raising of money by taxation without authority of law. The rule is denied, with costs.